United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                               _____________

                                No. 97-1039
                               _____________

Armenta L. Davis,                       *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
US West, Inc.; West Communications; *
US West Communications Sickness and *
Accident Disability Benefit Plan;       *
William Cobb, individually and as a     *
member of the Employees Benefit         *
Committee; David Laube, individually *
and as a member of the Employees        * Appeal from the United States
Benefit Committee; Edward McFalls,      * District Court for the
individually and as a member of the     * District of Nebraska.
Employees Benefit Committee; Paul       *
Farnham, individually and as a member *         [UNPUBLISHED]
of the Employees Benefit Committee;     *
Bev Sloan, individually and as a member *
of the Employees Benefit Committee;     *
Chuck Simmons, individually and as a *
member of the Employees Benefit         *
Committee; Duffy Swan, individually     *
and as a member of the Employees        *
Benefit Committee; Patti Klinge,        *
individually and as a member of the     *
Employees Benefit Committee,            *
                                        *
             Appellees.                 *
                                  _____________
                                  Submitted: September 10, 1997
                                      Filed: March 23, 1998
                                   _____________

Before BOWMAN, HENLEY,1 and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

       Plaintiff Armenta L. Davis, suing under ERISA to obtain benefits pursuant to her
former employer's disability plan, appeals from the judgment of the District Court,2
entered after a trial on the merits, in favor of U.S. West, Inc. and the other defendants.
Having considered the briefs, the record, and the arguments of the parties, we find no
reason for reversing that judgment. More specifically, we conclude that the court (1)
properly applied a deferential standard of review (abuse of discretion) to the decision
of the plan administrators and (2) did not err in finding the absence of any abuse of
discretion in either the administrators' interpretation of the plan or the administrators'
factual determinations. Accordingly, we sustain the judgment of the District Court on
the basis of that court's thorough and well-written opinions.

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



      1
        The Honorable J. Smith Henley died on October 18, 1997. This opinion is
consistent with his vote at the panel's conference on September 10, 1997, following the
oral argument of the case.
      2
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.

                                           -2-